Citation Nr: 1118766	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  04-24 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 percent for a left knee disability.

2.  Entitlement to a compensable disability evaluation for chronic sinusitis.

3.  Entitlement to service connection for a respiratory disorder, to include asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs Regional Office in Waco, Texas.

In October 2009, the Board remanded this matter for additional development.  The appeal is again Remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2009, the Board determined that VA examinations were necessary to decide the issues on appeal and, therefore, remanded the matter so that VA could provide the examinations.  

Pursuant to that remand, the Nashville, Tennessee RO sent a letter to the Veteran in March 2010 informing him that they had asked the VA facility nearest to him to scheduled him for the examinations and that the VA facility would notify him of the date, time, and place of the examination.  He was told that if he could not keep the appointment he should contact the medical facility on the appointment notice as soon as possible.  This letter also informed him that failure to report for the examination without good cause would result in his claim being decided on the evidence of record or denied.  

A compensation and pension exam inquiry printed March 17, 2010 shows that the examinations were requested that date by the Nashville RO.  Another inquiry printed May 17, 2010 shows that the examinations had been canceled April 7, 2010 because the Veteran failed to report for the examinations.  

On May 28, 2010 the AMC mailed a supplemental statement of the case to the Veteran informing him that his claims remained denied.  In that document, the AMC referred to the March 2010 request for VA examination letter.  

Of record is a June 18, 2010 VA Form documenting that the Veteran called to inform VA that he was not timely notified of his pending VA examinations and that he did not show up in time because he was in an accident on VA grounds.  This note also documents that the Veteran requested to be contacted by telephone once his examinations had been rescheduled.  

In an April 2011 statement, his representative requested that the matter be remanded to the RO so that the Veteran can be provided examinations.  His representative referred to the June 2010 document as to why the Veteran had failed to report for the examinations.  

When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, VA is required to take specified actions.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When a claimant fails to report for an examination scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  

Here, the Board determines that the Veteran's report of an accident is good cause for not attending the examination.  Hence, a remand is necessary.  For completeness, the Board now repeats its previous  explanation as to why the examinations are necessary.  

The Veteran is claiming that his left knee disability and his chronic sinusitis merit higher disability evaluations.  He was most recently afforded VA examinations for these two disabilities in September 2005, now nearly 6 years ago.  Since that time, the treatment records indicate that the Veteran has complained of frequent patella dislocation since 2006.  

Additionally, the Veteran reported during a VA joint examination in June 2007 that he has begun to use an electric wheelchair and a cane, due to back problems and bilateral leg weakness and unsteadiness.  The treatment records also indicate occasional sinus episodes in the last four years.

The Board finds that the September 2005 examination results are too remote and that the Veteran must be scheduled for new examinations in light of the evidence cited above.

Regarding the service connection claim, the Veteran's original claim was for a "respiratory" problem.  This claim was addressed in a May 2003 VA examination, during which the Veteran was diagnosed with chronic sinusitis, chronic allergic rhinitis, and asthmatic bronchitis secondary to cigarette excess.  The examiner noted that the Veteran had been diagnosed as having chronic bronchitis since 1976, during service.  However, the examiner's opinion did not account for the Veteran's recurring upper respiratory infections throughout his time in service, nor was an explanation offered for the opinion that the Veteran had bronchitis "secondary to cigarette excess".

The Veteran was afforded another VA examination in September 2005, in order to assess the severity of his chronic sinusitis.  At that time, he was diagnosed only with allergic rhinitis.  The examiner did not address any additional respiratory claims, including asthmatic bronchitis.

The Board finds that additional medical evidence is needed to determine the exact nature of the Veteran's respiratory difficulties.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the Veteran's VA medical records from May 2010 through the present, not already included in the claims file, and associate those records with the claims file.  

2.  After completing the above, ensure that the Veteran is scheduled for VA medical examinations with regard to the claims on appeal.  In addition to any other notification procedures, ensure that a letter is mailed to the Veteran's address of record notifying him of the date, time, and location of the examinations and include a copy of the letter in the claims file.  The examiner is asked to accomplish the following:  

(a) determine the current severity of his left knee disability; 

(b) determine the current severity of his chronic sinusitis; and 

(c)  Identify any chronic respiratory diseases, to include allergic rhinitis and asthmatic bronchitis.  

(d)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified chronic respiratory diseases had onset during the Veteran's active service or was caused by his active service.  The examiner must provide a complete rationale for any and all opinions rendered.  In addition, the Veteran's claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

3.  After completing the above development, readjudicate the claims on appeal, considering any new evidence secured.  If the disposition remains unfavorable, furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable opportunity to respond.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


